Citation Nr: 0735344	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1989 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  

On his VA Form 9 received in December 2003, the veteran 
indicted he wanted a central office hearing before a 
Veteran's Law Judge.  Subsequently, a hearing was scheduled 
in September 2007; however, he did not report to the hearing.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty. 

2.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to an in-service stressor.

 
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim. 
 In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

The veteran essentially asserts that he suffers from PTSD 
from an in-service incident in which his First Sergeant 
solicited him for sex and being pushed him when he said 
"no."  He also contends that he was verbally harassed 
throughout service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the veteran does not contend that his stressor 
is related to combat nor does the evidence demonstrate that 
he engaged in combat with the enemy. Accordingly, as a matter 
of law, a medical professional cannot provide supporting 
evidence that a claimed in-service combat-related event 
actually occurred based on a post-service medical 
examination.  In addition, the veteran's own testimony, 
standing alone, will generally not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

The veteran alleges sexual harassment during service and 
there are special provisions for claims based on personal 
assault.  However, the Board finds that the veteran's 
assertion of a one-time solicitation without assault do not 
arise to in-service personal assault and accordingly the 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996) which identify alternative sources 
for developing evidence of personal assault are not 
applicable. Additionally, in this case, VA is not required to 
advise the veteran that evidence from sources other than the 
his service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
does not have to allow him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  

As to the first requirement for service connection, a PTSD 
diagnosis, there is conflicting evidence.  Treatment records 
based on the veteran's history indicted diagnoses of PTSD.  
However, all VA mental health examination reports, including 
the recent February 2005 PTSD examination report, were 
negative for diagnoses of PTSD.  In fact, the February 2005 
examination specifically addressed PTSD.  After review of the 
claims folder and examination of the veteran, the examiner 
noted that the veteran did not endorse the symptoms of PTSD 
as described in the DSM-IV.  The examiner specifically noted, 
among other things, that the veteran was unable to tell him 
about the distressing dreams that he was experiencing, about 
his nightmares which occurred once or twice a week, and that 
he could not describe his flashbacks.  The examiner further 
noted that the veteran's current symptoms were due to his 
Axis II psychopathology of personality disorder which was not 
caused by or as a result of the alleged sexual trauma.  The 
veteran was also diagnosed with depressive disorder, the 
etiology of which could not be determined without resorting 
to mere speculation.  

Additionally, the VA examiner noted that the veteran's 
alleged incident could not be construed as a traumatic event 
as defined in the DSM-IV.  Citing to the DSM-IV, the examiner 
opined that the alleged precipitating event did not fit the 
profile of severity or the degree of damage which 
characterized the onset of PTSD.  The examiner added that 
generally an individual with such a minor traumatic event did 
not develop PTSD.   

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  Id.  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  As stated by 
the United States Court of Appeals for Veterans Claims 
(Court), credibility is the province of the Board.  See Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  It is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  Id.   

In this case, the Board finds that the February 2005 VA 
examination report finding that the veteran did not meet the 
criteria for a PTSD diagnosis is more complete and thorough 
than the various VA clinical records noting treatment for 
PTSD.  The February 2005 VA examiner's report reflects a 
through review of the claims folder which none of the VA 
clinicians indicated they had done.  The February 2005 VA 
examiner also offered an extensive discussion for the 
conclusion provided.  The examiner pointed out that the 
veteran's stressor was insufficient to be construed as a 
traumatic event as required by the DSM-IV for a PTSD 
diagnosis.  While VA clinical records noted treatment for 
PTSD, none of them addressed whether the diagnosis was in 
accordance with DSM-IV criteria or whether the stressor was 
sufficient to be considered a traumatic event.  Therefore, 
the Board finds that the February 2005 VA examination report 
is more probative than the various VA clinical record 
findings.  

A clear preponderance of the evidence is against a finding 
that the veteran has a diagnosis of PTSD in accordance with 
DSM-IV.  Without a diagnosis of PTSD, there is no basis to 
grant service connection.  See 38 C.F.R. § 3.304(f).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran's account of having 
memory loss since service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006).  In this capacity, the Board finds 
the veteran is competent to attest to his observations of his 
memory loss.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he has a PTSD diagnosis in accordance with DSM-IV 
criteria) because he does not have the requisite medical 
expertise. See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



ORDER

Service connection for PTSD is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


